Name: Decision No 4/95 of the EC-Turkey Association Council of 22 December 1995 amending Decision No 5/72 on methods of administrative cooperation for the implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement
 Type: Decision
 Subject Matter: executive power and public service;  Europe;  European construction;  tariff policy
 Date Published: 1996-02-13

 Avis juridique important|21996D0213(02)Decision No 4/95 of the EC-Turkey Association Council of 22 December 1995 amending Decision No 5/72 on methods of administrative cooperation for the implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement Official Journal L 035 , 13/02/1996 P. 0048 - 0048DECISION No 4/95 OF THE EC-TURKEY ASSOCIATION COUNCIL of 22 December 1995 amending Decision No 5/72 on methods of administrative cooperation for the implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement (96/144/EC)THE EC-TURKEY ASSOCIATION COUNCIL,Having regard to the Agreement creating an association between the European Economic Community and Turkey, and in particular to Article 4 of the Additional Protocol thereto,Whereas Decision No 5/72 (1) of the Association Council laid down methods of administrative cooperation for the implementation of Articles 2 and 3 of the Additional Protocol;Whereas Decision No 2/94 (2) of the Association Council amended Decision No 5/72, to provide, inter alia, for the possibility of issuing A.TR. 1 certificates by a simplified procedure as well as of the division of the A.TR. 1 or A.TR. 3 certificates where the goods are sold to several consignees;Whereas Decision No 2/94 provides for agreed phrases or forms of wording to be used on the movement certificates, as well as for a special stamp, to be used by approved exporters;Whereas it is necessary, as a result of the enlargement of the European Union, to supplement these agreed phrases or forms of wording to be used on the movement certificates by the Finnish and Swedish translations thereof;Whereas it is appropriate to adapt the form of the special stamp, to be used by approved exporters, to the size of the box on the movement certificates A.TR. 1 reserved for the endorsement by the customs;Whereas it is appropriate to amend once again Decision No 5/72 accordingly,HAS DECIDED AS FOLLOWS:Article 1Decision No 5/72 is hereby amended as follows:1. under Article 9a, paragraph 6, the following text shall be inserted:!SP19!"yksinkertaistettu menettely""FÃ ¶renklat fÃ ¶rfarande"`;2. under Article 9b, paragraph 2, the following text shall be inserted:'- A.TR-todistuksen . . . ote (numero, pÃ ¤ivÃ ¤mÃ ¤Ã ¤rÃ ¤, antanut toimisto ja maa)- Utdrag ur certifikat A.TR . . . (nummer, datum, tullkontor och utfÃ ¤rdandeland)`;3. under Article 9b, paragraph 3, the following text shall be inserted:'. . .annettujen otteiden lukumÃ ¤Ã ¤rÃ ¤ - kopiot liiteinÃ ¤. . . (Antal) utdrag som utfÃ ¤rdats - kopior bifogas`;4. Annex II, shall be replaced by the following:'ANNEX IISpecimen impression of the stamp mentioned in Article 9a (5) >REFERENCE TO A GRAPHIC>(1) Initials or coat of arms of the exporting State.(2) Such information as is necessary for the identification of the approved exporter.`Article 2This Decision shall enter into force one month after the date of its adoption.Done at Brussels, 22 December 1995.For the Association CouncilThe PresidentL. ATIENZA SERNA(1) OJ No L 59, 5. 3. 1973. p. 74.(2) OJ No L 356, 31. 12. 1994, p. 24.